DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method of isolating a target particle from a fluid sample, classified in G01N 2015/0019.
II. Claim 18, drawn to a module for isolating a target particle from a fluid sample, classified in B01L 3/502761.
III. Claim 35, drawn to a system for isolating a target particle in a fluid sample, classified in G01N 1/40.
The inventions are independent or distinct, each from the other because:
Inventions I and each of II-III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of groups II or III can be used to practice another materially different process such as a method to detect a target particle that does not require, for example, eluting the target particle.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design.  The product of group II requires two interdigitated transducers configured to generate traveling surface acoustic waves which is not required of the product of group III. The product of group III requires an additional module comprising a microfluidic channel which is not required of the product of group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The apparatuses of each of groups II-III can be used in a materially different process than that of group I, therefore a search for the apparatus does not necessarily encompass a search for the claimed process of group I. Each of the apparatuses of groups II-III requires limitations that are not recited in the other group, therefore a search for one apparatus does not necessarily encompass a search for the other apparatus.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Shweta Chandra on 12 July 2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18 and 35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-10, 12-13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the capture region" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears "the capture region" should read "the capture surface".
Claim 9 recites the limitation "the particle of interest" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears " the particle of interest " should read "the target particle".
Claim 10 recites the limitation "the particle of interest" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears " the particle of interest " should read "the target particle".
Claim 12 recites the limitation "the particle of interest" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears " the particle of interest " should read "the target particle".
Claim 13 recites the limitation "the particle of interest" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears " the particle of interest " should read "the target particle".
Claim 17 recites the limitations "the first target particle" in line 2 and “the second target particle” in line 3.  There is insufficient antecedent basis for these limitations in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gedig (WO 2019/034795 A1) in view of Guo (“Three-dimensional manipulation of single cells using surface acoustic waves”, PNAS, 2016).
Regarding claim 1, Gedig teaches a method of isolating a target particle from a fluid sample (p. 1, par. 1; p. 14-15), the method comprising:
(a) introducing a sample comprising a target particle into a microfluidic channel of a microfluidic device (conducting a sample of fluid through a microfluidic flow cell, p. 14-15, p. 21, par. 2; target particles or cells are in fluid sample, e.g., p. 1, par. 1; p. 14-15; p. 21, par. 2; microfluidic flow cell comprises at least one flow channel, fluid can be pumped into the flow cell through the inlet, enters the flow channel which is in fluid contact with the inlet, and can leave the flow cell via the outlet after it has flown through the flow channel, p. 5, par. 3-p. 6, par. 1), the microfluidic channel comprising an inner surface comprising a capture surface on which a capture agent that specifically binds to the target particle is immobilized (flow channel comprises at least one surface which is coated with molecules having affinity for the target particles or cells, e.g., antibodies or aptamers which are directed to surface structures of target cells. Preferably, the bottom portion of the flow cell which forms the bottom plate of the flow channel is coated. This has the particular advantage that gravity aids in forcing the cells and particles to the coated capture surface, p. 4, par. 3; the at least one flow channel comprises at least one surface which has a coating that has specific affinity for the particles or cells to be enriched. This surface, which is referred to as the "capture surface" herein is preferably at the bottom of the microfluidic flow cell such that gravity can direct the particles or cells to be enriched or isolated towards the capture surface, p. 7, par. 4-p. 11, par. 3); and
(c) eluting the target particle bound to the capture agent (separating the target particle or cell from the coated surface, cells can be obtained by carefully removing the cells from the capture surface, p. 15).
Gedig fails to teach (b) applying a vertical acoustic force generated from standing surface acoustic waves (SSAWs) to the sample, wherein the vertical acoustic force drives the target particle to the capture surface thereby promoting binding of the target particle to the capture agent immobilized on the capture surface.
Guo teaches using standing surface acoustic waves for the capture and manipulation of microparticles and cells, including in the vertical direction (abstract, p. 1524, col. 2-p. 1525, col. 1). Guo teaches modifying input acoustic power to rebalance the acoustic radiation force, the gravitational force, the buoyancy force, and the Stokes drag force on particles to change the vertical trapping position of the particles (p. 1523, “Working Mechanism of Three-Dimensional Acoustic Tweezers” section; p. 1524, col. 2). Guo teaches lowering cells onto a substrate by tuning the input power of the acoustic field (p. 1526, col. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Gedig a step of applying a vertical acoustic force generated from standing surface acoustic waves to the sample, wherein the vertical acoustic force drives the target particle to a surface as taught by Guo in order to provide accurate and precise motion for cell manipulations in a noninvasive, label-free, and contactless manner (Guo, p. 1522, col. 2, “Significance” section). One having ordinary skill in the art would have a reasonable expectation of success to combine Gedig and Guo because they are similarly drawn to methods of moving particles or cells in microfluidic structures. Gedig further discloses it is desirable to direct the particles or cells towards the capture surface and Guo discloses a method for cell manipulation toward a surface that provides accurate and precise motion in a noninvasive, label-free, and contactless manner.
The step of applying a vertical acoustic force generated from standing surface acoustic waves to the sample, wherein the vertical acoustic force drives the target particle to a surface of Guo does not specifically teach the vertical acoustic force drives the target particle to the capture surface, thereby promoting binding of the target particle to the capture agent immobilized on the capture surface. However, the surface of Gedig is a capture surface and thus, in the combination of Gedig in view of Guo, the target particle is necessarily driven to the capture surface, thereby promoting binding of the target particle to the capture agent immobilized on the capture surface (e.g., Gedig, p. 4, par. 3; p. 7, par. 4).
Regarding claim 6, Gedig teaches the flow channel preferably has a width between about 0.4 and about 2.0 mm and a height between about 10 and about 400 μm (p. 6, par. 4-p. 7, par. 1). Gedig teaches a flow rate of 0.1 and 5 ml/h is used (p. 15, par. 2). Although Gedig in view of Guo fails to specifically teach the fluid sample is flowing through the microfluidic channel at a velocity ranging from 0.5mm/s-3mm/s, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”. Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitation recited in instant claim 6 is for any particular purpose or solve any stated problem, and the prior art teaches that the flow rate, height, and width of the microfluidic channel, and therefore the fluid velocity, may be varied based on catching efficiency, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the fluid velocity disclosed by the prior art by normal optimization procedures known in the microfluidic art.
Regarding claim 7, Gedig teaches the fluid sample is blood or blood components (e.g., p. 13, par. 2).
Regarding claims 8-10, the limitations of claims 8-10 are drawn to properties of the particle of interest. The instant specification teaches that CTC cells are particles of interest that meet the recited properties and are 30nm to 500 microns in diameter, have a diffusion coefficient of 10-10 to 10-5 cm2/s and have a compressibility factor of 2x10-10 Pa-1 – 5x10-10 Pa-1. Gedig teaches the CTC cells as taught in the specification and would therefore have the same properties as recited in claims 8-10.
Regarding claim 11, Gedig teaches the sample is an enriched sample from which particles smaller than the target particle have been removed (p. 15-17).
Regarding claim 12, Gedig teaches the target particle is a circulating tumor cell (CTC) (e.g., p. 1, par. 2; p. 11, par. 4-p. 12, par. 1; p. 9, par. 3-p. 10, par. 1; p. 15, par. 4) or bacteria (p. 13, par. 3).
Regarding claim 13, Gedig teaches the capture agent comprises an antibody that specifically binds to the target particle (p. 9, par. 2-p. 12, par. 1).
Regarding claim 14, Gedig teaches removing particles smaller than the target particle from the sample prior to introducing the sample into the microfluidic channel (p. 15-17).
Regarding claim 16, Gedig teaches the sample comprises a first target particle and a second target particle, wherein the first target particle is different from the second target particle (p. 10, par. 3-p. 11, par. 1).
Regarding claim 17, Gedig teaches the microfluidic channel comprises a first capture region comprising a first capture agent that specifically binds to a first target particle and a second capture region comprising a second capture argent that specifically binds to the second target particle (p. 10, par. 3-p. 11, par. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gedig (WO 2019/034795 A1) in view of Guo (“Three-dimensional manipulation of single cells using surface acoustic waves”, PNAS, 2016) as applied to claim 1 above, and further in view of Murthy (EP 2 670 856 B1).
Regarding claim 2, Gedig in view of Guo teaches the method of claim 1, but fails to specifically teach eluting comprises introducing a buffer into the microfluidic channel.
Murthy teaches methods of separating biological materials, such as cells (abstract). Murthy teaches the methods used with microfluidic devices and entail providing a sample to the device and allowing an immobilized binding agent to capture a target biological material, such as a particular cell type (par. 38). Murthy teaches the methods further entail using a releasing agent such as a release buffer to release captured cells (par. 38). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the eluting of the method of Gedig in view of Guo comprise introducing buffer as taught in Murthy into the microfluidic channel because Gedig in view of Guo is generic with respect to the elution techniques that can be incorporated into the method and one would be motivated to use the appropriate elution technique for obtaining the isolated target. One would have a reasonable expectation of success in combining the prior art references because Murthy and Gedig in view of Guo are similarly drawn to methods of isolating target particles or cells using microfluidic devices in which target particles or cells captured by immobilized binding agents are released.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gedig (WO 2019/034795 A1) in view of Guo (“Three-dimensional manipulation of single cells using surface acoustic waves”, PNAS, 2016) as applied to claim 1 above, and further in view of Zhang (CN 107167603 A; citations refer to provided translation from Espacenet).
Regarding claim 3, Gedig in view of Guo teaches the method of claim 1, but fails to specifically teach eluting comprises dissociating the target particle from the capture agent by heating the capture surface.
Zhang teaches a microfluidic chip which a surface coated with material capable of specifically binding with cells such as circulating tumor cells to capture the cells (par. 7). Zhang teaches coupling the chip with a temperature control system. Zhang teaches adjusting the temperature control system to control the temperature of the system in order to completely release the cells (par. 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the eluting of the method of Gedig in view of Guo comprise dissociating the target particle from the capture agent by heating the capture surface as taught in Zhang because Gedig in view of Guo is generic with respect to the elution techniques that can be incorporated into the method and one would be motivated to use the appropriate elution technique for obtaining the isolated target. One would have a reasonable expectation of success in combining the prior art references because Murthy and Gedig in view of Guo are similarly drawn to methods of isolating target particles or cells using microfluidic devices in which target particles or cells captured by immobilized binding agents are released.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gedig (WO 2019/034795 A1) in view of Guo (“Three-dimensional manipulation of single cells using surface acoustic waves”, PNAS, 2016) and Zhang (CN 107167603 A; citations refer to provided translation from Espacenet) as applied to claim 3 above, and further in view of Beaumont (US 2017/0184583 A1).
Regarding claim 4, Gedig in view of Guo and Zhang teaches the method of claim 3, but fails to specifically teach heating the capture surface comprises applying acoustic force to the capture surface.
Beaumont teaches coupling a microfluidic device (par. 324). Beaumont teaches the thermal control system may include a Peltier thermoelectric device configured to interface with at least one surface of the microfluidic device (par. 324). The instant specification teaches heat can be provided by acoustic waves generated through a radiofrequency amplifier or by a Peltier device and thus, a radiofrequency amplifier or Peltier device are considered to provide heating through acoustic force (e.g., see instant specification at par. 114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have heating the capture surface of the method of Gedig in view of Guo and Zhang comprise using a Peltier device coupled to the microfluidic device as taught in Beaumont to heat the capture surface by applying an acoustic force to the capture surface because Gedig in view of Guo and Zhang is generic with respect to the heating techniques that can be incorporated into the method and one would be motivated to use the appropriate heating technique for obtaining the isolated target. One would have a reasonable expectation of success in combining the prior art references because Beaumont and Gedig in view of Guo and Zhang are similarly drawn to coupling a microfluidic device to a temperature control system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gedig (WO 2019/034795 A1) in view of Guo (“Three-dimensional manipulation of single cells using surface acoustic waves”, PNAS, 2016) as applied to claim 1 above, and further in view of Wang (CN 105647799 A; citations refer to provided translation from Espacenet).
Regarding claim 5, Gedig in view of Guo teaches the method of claim 1, wherein the microfluidic channel comprises a proximal end at which the sample is introduced and a distal end at which the sample exits (inlet and outlet, p. 5, par. 3-p. 6, par. 1), but fails to specifically teach the capture region is located adjacent to the distal end.
Wang teaches a microfluidic device for separating cells in blood including circulating tumor cells (par. 2). Wang teaches the microfluidic device includes a microfluidic channel comprising a capture surface on which a capture agent that specifically binds to the target particle is immobilized (e.g., surface structure for cell capture, par. 11-12; identification area, par. 19; recognition area/identification surface/recognition region with cell recognition ligand disposed thereon, par. 27; par. 32). Wang teaches the microfluidic channel comprises a proximal end at which the sample is introduced and a distal end at which the sample exits (inlet and outlet, par. 11, 19, 28; see Figs. 1-2). Wang teaches the capture region is located adjacent to the distal end (cell capture zone 31 located adjacent to outlet, see Figs. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the capture region of Gedig in view of Guo located adjacent the distal end as in Wang because Gedig in view of Guo is generic with respect to the location of the capture region in the microfluidic channel that can be incorporated into the microfluidic device of the method and one would be motivated to use the appropriate location of the capture region in the microfluidic channel for obtaining the isolated target. One having ordinary skill in the art would have a reasonable expectation of success in combining Wang and Gedig in view of Guo because they are similarly drawn to microfluidic devices for isolating target cells using immobilized binding agents.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gedig (WO 2019/034795 A1) in view of Guo (“Three-dimensional manipulation of single cells using surface acoustic waves”, PNAS, 2016) as applied to claim 1 above, and further in view of Suresh (US 2017/0232439 A1) and Lipkens (US 10,040,011 B2).
Regarding claim 15, Gedig in view of Guo teaches the method of claim 1 further comprising removing particles smaller than the target particle from the sample prior to introducing the sample into the microfluidic channel (p. 15-17). Gedig teaches that removing particles smaller than the target particle from the sample prior to introducing the sample into the microfluidic channel may be done using a filter (p. 15-17). Gedig in view of Guo fails to specifically teach removing particles smaller than the target particle from the sample is accomplished via acoustophoresis. 
Suresh teaches methods for separating cells or particles having different size, density and/or compressibility properties and methods for separating cancer cells from a mixed population of cells (abstract). Suresh teaches the methods comprise flowing a sample containing a mixed population of cells through a channel, subjecting the sample to a surface acoustic wave (SAW), causing the sample to separate into two flowing streams (par. 4-5).
Lipkens teaches acoustophoresis a low-power, no-pressure-drop, no-clog, solid-state approach to particle removal from fluid dispersions and to achieve separations that does not have the disadvantages of porous filters (col. 4, lines 9-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the step of removing particles smaller than the target particle from the sample of the method of Gedig in view of Guo be accomplished via acoustophoresis as taught in Suresh instead of a filter as exemplified in Gedig in order to provide a low-power, no-pressure-drop, no-clog, solid-state approach to particle removal from fluid dispersions and to achieve separations that does not have the disadvantages of porous filters as suggested in Lipkens. One having ordinary skill in the art would have a reasonable expectation of success in combining Suresh, Lipkens, and Gedig in view of Guo because Gedig exemplifies using a porous filter for particle separations, ------Lipkens teaches acoustophoresis as a better alternative for particle separations to using porous filters, and Suresh teaches steps of using acoustophoresis for particle separations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shields (“Elastomeric Negative Acoustic Contrast Particles for Capture, Acoustophoretic Transport, and Confinement of Cells in Microfluidic Systems”, Langmuir, 2014) teaches a particle-based method for the immunospecific capture and confinement of cells using acoustic radiation forces. Shields teaches elastomeric particles that are biofunctionalized to allow the capture of cells at the surface of a microchannel via acoustic radiation forces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641